Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 11/21/2019 to 04/02/2021.
	Acknowledgment is made of applicant’s filed 11/21/2019.  The changes and remarks disclosed therein were considered.
	Claims 1-28 are pending in the application.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
In abstract: page 82, line 3, deleted “example”.
	Claims 1-28 are pending in the application.

Drawings
3.	The drawings were received on 11/21/2019.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowance
5.	Claims 1-28 is allowed.

The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Barfield JR (US. 2020/0249936 A1) discloses a system for deploying user supplied algorithms that insert the user supplied algorithms and creates application program interface within client or server device.  The user supplied algorithms is analyzed and software dependencies are determined along with computation that influences the systems decision the deploy to deploy the algorithms for inference on the device or in a cloud server device.  Cheeeran et al (US. 2017/0206481A1) discloses a predictive on a computer environment comprising a shared pool of configurable computing resources in executed to perform a predictive analysis on data pipelines into the computer environment, the data received from a plurality of sources and a plurality of different formats, the predictive engine generating a netword level cost information based on the predictive analysis on a dynamic and continuous basis and Zornio et al (US. 2016/0098037 A1) discloses a data pipeline is used as a fundamental processing element for implementing techniques that automatically or autonomously perofrm signal processing based learning in a process plant or monitoring system.  Each data pipeline includes a set of communicatively interconnected data processing blocks that perform processing on one or more source of data in a predetermined order to taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a consumer registration controller to register a data consumer with the data pipeline service: and a communication controller to: in response to the registration of the data consumer transmit data generated by the public cloud network from the data consumer to a data buffer via a first data plane gateway: and in response to a validation of the data consumer, transmit the data from the data buffer to the data consumer via a second data plane gateway, the first data plane gateway different from the second data plane gateway” in an apparatus to establish a data pipeline in a virtual computing environment as claimed in the independent claim 1.  Claims 2-7 are also allowed because of their dependency on claim 1; or
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to “register a data consumer with the data pipeline service: in response to registering the data consumer, transmit data generated by the public cloud network from the data consumer to a data buffer via a first data plane gateway: and in response to validating the data consumer. transmit the data from the data buffer to the data consumer via a second data plane gateway, the first data plane gateway different from the second data plane gateway.” in a non-transitory computer readable storage medium as claimed in the independent claim 8.  Claims 9-14 are also allowed because of their dependency on claim 8; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “registering a data consumer with the data pipeline service: in response to registering the data consumer, transmitting data generated by the public cloud network from the data consumer to a data buffer via a first data plane gateway: and in response to validating the data consumer, transmitting the data from the data buffer to the data consumer via a second data plane gateway, the first data plane gateway different from the second data plane gateway” in a method to establish a data pipeline in a virtual computing environment as claimed in the independent claim 15.  Claims 16-21 are also allowed because of their dependency on claim 15; or
Per claim 22: there is no teaching, suggestion, or motivation for combination in the prior art to “second means for registering a data consumer with the data pipeline service: and means for transmitting to: in response to the registration of the data consumer. transmit data generated by the public cloud network From the data consumer to a data buffer via a first data plane gateway: and in response to a validation of the data consumer, transmit the data from the data buffer to the data consumer via a second data plane gateway, the first data plane gateway different from the second data plane gateway” in an apparatus to establish a data pipeline in a virtual computing environment as claimed in the independent claim 22.  Claims 23-28 are also allowed because of their dependency on claim 22
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824